Name: 2006/731/EC: Commission Decision of 27 October 2006 on the publication with a restriction of the reference of standard EN 13000:2004 Cranes Ã¢  Mobile cranes in accordance with Directive 98/37/EC of the European Parliament and of the Council (notified under document number C(2006) 5059) (Text with EEA relevance)
 Type: Decision_ENTSCHEID
 Subject Matter: technology and technical regulations;  mechanical engineering
 Date Published: 2006-10-28; 2007-06-05

 28.10.2006 EN Official Journal of the European Union L 299/26 COMMISSION DECISION of 27 October 2006 on the publication with a restriction of the reference of standard EN 13000:2004 Cranes  Mobile cranes in accordance with Directive 98/37/EC of the European Parliament and of the Council (notified under document number C(2006) 5059) (Text with EEA relevance) (2006/731/EC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Directive 98/37/EC of the European Parliament and of the Council of 22 June 1998 on the approximation of the laws of the Member States relating to machinery (1) and in particular Article 6(1) thereof, Having regard to the opinion of the standing committee set up by Article 5 of Directive 98/34/EC of the European Parliament and of the Council of 22 June 1998 laying down a procedure for the provision of information in the field of technical standards and regulations and of rules on Information Society Services (2), Whereas: (1) Where a national standard transposing a harmonised standard, the reference of which has been published in the Official Journal of the European Union, covers one or more essential health and safety requirements set out in Annex I to Directive 98/37/EC, the machine built in accordance with this standard is presumed to meet the essential requirements concerned. (2) Pursuant to Article 6(1) of Directive 98/37/EC, Germany lodged a formal objection in respect of standard EN 13000:2004, adopted by the European Committee for Standardisation (CEN) on 22 April 2004, the reference of which has not yet been published in the Official Journal of the European Union. (3) Having examined standard EN 13000:2004, the Commission has established that it fails to meet several essential health and safety requirements of Annex I to Directive 98/37/EC, namely requirement 4.2.1.4 (loading control) in conjunction with the requirements 1.1.2(c) (principles of safety integration), 1.2.5 (control mode selection), 1.3.1 (stability), 4.1.2.1 (risks due to lack of stability) and 4.1.2.3 (mechanical strength). Specifically, regarding clauses 4.2.6.3.1, 4.2.6.3.2 and 4.2.6.3.3 of the standard, the measures defined for designing and constructing mobile cranes do not guarantee a sufficiently high level of safety for the foreseeable use of the product. In particular, the standard does not specify adequate protective measures to prevent the misuse of the bridging device for the rated capacity limiter. (4) In the interest of safety and legal certainty, the publication in the Official Journal of the European Union of the reference of standard should therefore be accompanied by an appropriate warning. (5) Member States should add an identical warning in their national standards transposing standard EN 13000:2004, HAS ADOPTED THIS DECISION: Article 1 The publication in the Official Journal of the European Union of the references of standard EN 13000:2004 Cranes  Mobile cranes shall be as set out in the Annex. Article 2 Where, pursuant to Article 5(2) of Directive 98/37/EC, Member States publish the references of a national standard transposing harmonised standard EN 13000:2004, they shall add to that publication a warning identical to that set out in the Annex to this Decision. Article 3 This Decision is addressed to the Member States. Done at Brussels, 27 October 2006. For the Commission GÃ ¼nter VERHEUGEN Vice-President (1) OJ L 207, 23.7.1998, p. 1. Directive as amended by Directive 98/79/EC (OJ L 331, 7.12.1998, p. 1). (2) OJ L 204, 21.7.1998, p. 37. Directive as last amended by the 2003 Act of Accession. ANNEX (Publication of titles and references of European harmonised standards under Directive) ESO (1) Reference and title of the harmonised standard (and reference document) First publication OJ Reference of superseded standard Date of cessation of presumption of conformity of superseded standard Note 1 CEN EN 13000:2004 Cranes  Mobile cranes This is the first publication  Warning: This publication does not concern clauses 4.2.6.3.1, 4.2.6.3.2 and 4.2.6.3.3 of this standard, the application of which does not confer a presumption of conformity to the essential health and safety requirement 4.2.1.4 of Annex I to Directive 98/37/EC in conjunction with requirements 1.1.2(c), 1.2.5, 1.3.1, 4.1.2.1 and 4.1.2.3 of that Annex. Note 1 Generally the date of cessation of presumption of conformity will be the date of withdrawal (dow), set by the European Standardisation Organisation, but attention of users of these standards is drawn to the fact that in certain exceptional cases this can be otherwise. Note 2.1 The new (or amended) standard has the same scope as the superseded standard. On the date stated, the superseded standard ceases to give presumption of conformity with the essential requirements of the directive. Note 3 In case of amendments, the referenced standard is EN CCCCC:YYYY, its previous amendments, if any, and the new, quoted amendment. The superseded standard (column 3) therefore consists of EN CCCCC:YYYY and its previous amendments, if any, but without the new quoted amendment. On the date stated, the superseded standard ceases to give presumption of conformity with the essential requirements of the directive. Note 4 Presumption of conformity for a product is achieved by complying with the requirements of Part 1 and the relevant Part 2 when this Part 2 is also listed in the OJ under Directive 98/37/EC. Note:  Any information concerning the availability of the standards can be obtained either from the European Standardisation Organisations or from the national standardisation bodies of which the list is annexed to the Directive 98/34/EC of the European Parliament and Council (2) amended by the Directive 98/48/EC (3).  Publication of the references in the Official Journal of the European Union does not imply that the standards are available in all the Community languages.  This list replaces all the previous lists published in the Official Journal of the European Union. The Commission ensures the updating of this list. More information about harmonised standards on the Internet at http://europa.eu.int/comm/enterprise/newapproach/standardization/harmstds/ (1) ESO: European Standardisation Organisation:  CEN: rue de Stassart 36, B-1050 Brussels, Tel. (32-2) 550 08 11; fax (32-2) 550 08 19 (http://www.cenorm.be);  CENELEC: rue de Stassart 35, B-1050 Brussels, Tel. (32-2) 519 68 71; fax (32-2) 519 69 19 (http://www.cenelec.org);  ETSI: 650, route des Lucioles, F-06921 Sophia Antipolis, Tel. (33) 492 94 42 00; fax (33) 493 65 47 16 (http://www.etsi.org). (2) OJ L 204, 21.7.1998, p. 37. (3) OJ L 217, 5.8.1998, p. 18.